 USDC IN/ND case 3:20-cv-00330-JD-MGG document 9 filed 02/02/21 page 1 of 2


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 DARNELL PERRY,

               Plaintiff,

                      v.                             CAUSE NO. 3:20-CV-330-JD-MGG

 INDIANA DEPARTMENT OF
 CORRECTION, et al.,

               Defendants.


                                  OPINION AND ORDER

       Darnell Perry, a prisoner without a lawyer, filed a “Motion to Reopen and

Respond.” ECF 7. Because it was filed within 28 days of dismissal, it is construed as a

motion to alter the judgment pursuant to Federal Rule of Civil Procedure 59(e). See

Erickson v. Pardus, 551 U.S. 89, 94 (2007) and Banks v. Chicago Bd. of Educ., 750 F.3d 663,

666 (7th Cir. 2014). “Altering or amending a judgment under Rule 59(e) is permissible

when there is newly discovered evidence or there has been a manifest error of law or

fact.” Harrington v. City of Chicago, 433 F.3d 542, 546 (7th Cir. 2006).

       Here, Perry has presented no newly discovered evidence nor demonstrated a

manifest error of fact or law. His complaint, which alleges that the Indiana Department

of Correction and a parole board member named Charles F. Miller improperly found

him guilty of violating his parole, was dismissed as Heck barred. See ECF 3 at 2 (citing

Heck v. Humphrey, 512 U.S. 477 (1994) and Antonelli v. Foster, 104 F.3d 899, 901 (7th Cir.
 USDC IN/ND case 3:20-cv-00330-JD-MGG document 9 filed 02/02/21 page 2 of 2


1997)). In that order, the court noted that although Perry wished to “link” his habeas

corpus petition filed in cause number 3:20-CV-224-RLM-MGG to this civil rights action,

he did not allege, nor could it be plausibly inferred, that the parole revocation itself had

been vacated on appeal, set aside, or otherwise called into question. 1 The petition was

still pending at the time the court dismissed this civil rights action, but it has since been

dismissed for non-payment of the filing fee. See Perry v. Warden, 3:20-CV-224-RLM-

MGG, ECF 9. He now argues that he should be allowed to proceed because when

prisoners “fail[] to comply with the deadline for seeking state-court review or for taking

an appeal, those remedies are technically exhausted.” ECF 7 at 2. Perry is mistaken. The

fact remains that, unless and until the parole revocation determination itself is

challenged and subsequently invalidated in some way, he cannot proceed here. See

Antonelli, 104 F.3d at 901.

        For these reasons, the motion to reopen (ECF 7) is DENIED. This case REMAINS

CLOSED.

        SO ORDERED on February 2, 2021

                                                          /s/JON E. DEGUILIO
                                                          CHIEF JUDGE
                                                          UNITED STATES DISTRICT COURT




         1 That petition itself makes it clear that as of March 12, 2020, when it was filed, he had not

challenged the parole revocation to the Court of Appeals of Indiana, the Indiana Supreme court, or the
United States Supreme Court, or via a post-conviction relief petition or other collateral relief in state
court. See Perry v. Warden, 3:20-CV-224-RLM-MGG, ECF 2 at 1.


                                                     2
